                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LERONN SAMUEL,

                  Plaintiff,                             8:19CV502

      vs.
                                                     MEMORANDUM
DISTRICT ATTORNEY,                                    AND ORDER

                  Defendant.


      Plaintiff filed a Complaint on November 18, 2019. (Filing No. 1.) He has
been given leave to proceed in forma pauperis. (Filing No. 9.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e) and 1915A.

                           I. SUMMARY OF COMPLAINT

       Plaintiff is a pretrial detainee currently confined at the Douglas County
Department of Corrections. He brings this action for damages pursuant to 42
U.S.C. § 1983 against a “District Attorney” in Omaha, Nebraska, whose name is
unknown to Plaintiff. The “Statement of Claim” section of Plaintiff’s form
“Complaint for Violation of Civil Rights (Prisoner Complaint)” indicates that, in
March of 2019, the District Attorney committed “prosecutorial misconduct” in
violation of “sentencing guideline” and “28-320.01(3)” which the court infers to
mean Neb. Rev. Stat. § 28-320.01(3) (providing penalty for offense of sexual
assault of a child in the third degree). (Filing No. 1 at CM/ECF pp. 4–5.) No other
facts are given, but the court’s independent examination of the state court records
for Douglas County, Nebraska, where Plaintiff is held, reveals that Plaintiff is
subject to a pending criminal prosecution in the Douglas County District Court
where he is charged with first degree sexual assault, a Class II Felony, in violation
of Neb. Rev. Stat. § 28-319(1)(c).1

          II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]


      1
        State v. Leronn D. Samuel, No. CR19-1413, District Court of Douglas County,
Nebraska. The court takes judicial notice of the state court records. See Stutzka v.
McCarville, 420 F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of
public records); Federal Rule of Evidence 201 (providing for judicial notice of
adjudicative facts). Nebraska’s judicial records may be retrieved on-line through the
JUSTICE site, https://www.nebraska.gov/justice/case.cgi.

                                         2
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

       Liberally construed, Plaintiff here alleges federal constitutional claims. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                    III. DISCUSSION

       Plaintiff seeks damages against the District Attorney in his or her official
capacity for actions related to the prosecution of his pending criminal case in
Douglas County, Nebraska. Liberally construed, Plaintiff’s official-capacity claims
against the District Attorney are actually claims against Douglas County. “A suit
against a public employee in his or her official capacity is merely a suit against the
public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.
1999). To state a plausible claim against Douglas County, Plaintiff must allege that
a “policy” or “custom” caused a violation of his constitutional rights.

       A county or city may only be liable under § 1983 if its “policy” or “custom”
caused a violation of Plaintiff’s constitutional rights. Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v.
Department of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy”
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental
policy. Jane Doe A By and Through Jane Doe B v. Special School Dist. of St. Louis
County, 901 F.2d 642, 645 (8th Cir.1990) (citing Pembaur v. City of Cincinnati,
475 U.S. 469, 483 (1986)). To establish the existence of a governmental custom, a
plaintiff must prove:

                                          3
      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Here, Plaintiff does not allege that there is a continuing, widespread,
persistent pattern of unconstitutional misconduct by Douglas County’s attorneys,
or that Douglas County’s policymaking officials were deliberately indifferent to or
tacitly authorized any unconstitutional conduct, or that any unconstitutional custom
was the moving force behind his injuries. Even with the most liberal construction,
Plaintiff has failed to allege sufficient facts to state a claim upon which relief may
be granted against Douglas County. Accordingly, Plaintiff’s claims against the
unnamed District Attorney in his or her official capacity will be dismissed. See
Parsons v. McCann, 138 F. Supp. 3d 1086, 1098 (D. Neb. 2015) (claims against
county attorneys in their official capacities were actually claims against county that
employed them).

       Additionally, the court concludes that it would be futile to give Plaintiff an
opportunity to amend his Complaint to allege plausible claims against the District
Attorney in his or her individual capacity as the District Attorney would be entitled
to absolute prosecutorial immunity. “Prosecutors are entitled to absolute immunity
from civil liability under § 1983 when they are engaged in prosecutorial functions
that are ‘intimately associated with the judicial process.’” Schenk v. Chavis, 461
F.3d 1043, 1046 (8th Cir. 2006) (quoting Anderson v. Larson, 327 F.3d 762, 768
(8th Cir. 2003)). Thus, absolute immunity attaches when a prosecutor’s actions are
                                          4
“prosecutorial” rather than “investigatory or administrative.” Id. “Absolute
immunity covers prosecutorial functions such as the initiation and pursuit of a
criminal prosecution, the presentation of the state’s case at trial, and other conduct
that is intimately associated with the judicial process.” Brodnicki v. City of Omaha,
75 F.3d 1261, 1266 (8th Cir.1996). Here, giving the Complaint its most liberal
construction, Plaintiff seeks damages against the District Attorney for actions
solely related to Plaintiff’s criminal proceedings and, thus, within the scope of the
District Attorney’s prosecutorial functions. Accordingly, the bar of absolute
immunity would apply to Plaintiff’s claims.

      IT IS THEREFORE ORDERED that: Plaintiff’s Complaint (filing no. 1) is
dismissed with prejudice. The court will enter judgment by separate document.

      Dated this 6th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
